                 Case 1:20-cv-04008-MKV Document 17-3 Filed 10/14/20 Page 1 of 3


Akiva@AkivaShapiroLawPLLC.com

From:                NYC Marshal Biegel <nyc@marshalbiegel.com>
Sent:                Tuesday, September 22, 2020 12:38 PM
To:                  akiva@akivashapirolawpllc.com
Cc:                  svlock@vlocklaw.com
Subject:             RE: E34633 / RE: New Liberty Pawn Shop, Inc.


Hello, Akiva. I’m happy to delay the auction while you try to get this worked out as long as the creditor’s attorney is in
agreement (I’ve copied him so he can respond accordingly). As for the bank funds, they were already collected and
disbursed.

Hopefully this matter can get resolved. Please keep me apprised.

Thank you,
Patty

New York City Marshal Stephen W. Biegel
109 West 38th Street, Suite 200
New York, NY 10018
Phone 212.627.7425
FAX 212.398.2000

From: akiva@akivashapirolawpllc.com [mailto:akiva@akivashapirolawpllc.com]
Sent: Tuesday, September 22, 2020 12:03 PM
To: NYC Marshal Biegel <nyc@marshalbiegel.com>
Subject: RE: E34633 / RE: New Liberty Pawn Shop, Inc. ‐ Demand for Lift of Levy

Dear Patty,

Please be advised that we are attempting to work with the creditor to agree to direct the Marshal to hold off on the sale
scheduled for tomorrow. Absent an agreement, my client is preparing a federal bankruptcy petition for filing in advance,
which will result in an automatic stay.

Please let me know if you have intention of proceeding with the sale tomorrow in the event the bankruptcy petition is
not filed.

Please also advise on the status of the money in TD Bank. My client reports that the balance in the account is zero.

Best,
Akiva Shapiro

From: NYC Marshal Biegel <nyc@marshalbiegel.com>
Sent: Monday, September 14, 2020 3:57 PM
To: akiva@akivashapirolawpllc.com
Subject: E34633 / RE: New Liberty Pawn Shop, Inc. ‐ Demand for Lift of Levy

Good afternoon, Mr. Shapiro. I am in receipt of the documents you sent. However, the creditor’s attorney disagrees
with your interpretation and, since the marshal is not a judge and can’t decide on whose position is valid, you will need
to seek any desired relief from the court.
                                                             1
                  Case 1:20-cv-04008-MKV Document 17-3 Filed 10/14/20 Page 2 of 3


Please keep me posted.

Thank you,
Patty

New York City Marshal Stephen W. Biegel
109 West 38th Street, Suite 200
New York, NY 10018
Phone 212.627.7425
FAX 212.398.2000

From: akiva@akivashapirolawpllc.com [mailto:akiva@akivashapirolawpllc.com]
Sent: Sunday, September 13, 2020 7:21 PM
To: NYC Marshal Biegel <nyc@marshalbiegel.com>; 'Marshal Biegel Fax' <212‐939‐2000@metrofax.com>
Subject: New Liberty Pawn Shop, Inc. ‐ Demand for Lift of Levy

Please see attached correspondence.

Akiva Shapiro, Esq.
Akiva Shapiro Law, PLLC
A Personal Attorney for Your Life, Business & Legacy

Office
1 West Park Drive
Old Bethpage, NY 11804

Mailing Address
696 Old Bethpage Road #540
Old Bethpage, NY 11804

Phone: 516-806-0762
Direct: 347-435-6529
Fax: 347-710-2543
Akiva@AkivaShapiroLawPLLC.com
www.AkivaShapiroLawPLLC.com




Please call me if your matter requires immediate attention.

Notice: Unless our firm has been formally retained, anything contained in this email is NOT to be construed as legal
advice and is NOT intended to be legal advice. No attorney-client relationship is implied solely by this email.

Confidentiality Notice: This e-mail transmission, and any documents, files or previous e-mail messages attached thereto
may contain confidential information that is legally privileged. If you are not the intended recipient, or a person responsible
for delivering such transmission to the intended recipient, you hereby are notified that any disclosure, copying, distribution
or use of any of the information contained in or attached to this transmission is STRICTLY PROHIBITED. This electronic
mail transmission (including any referenced or attached materials) is intended to be and to remain CONFIDENTIAL and
may be subject to applicable ATTORNEY/CLIENT and/or ATTORNEY WORK PRODUCT PRIVILEGES and/or may be
                                                               2
                 Case 1:20-cv-04008-MKV Document 17-3 Filed 10/14/20 Page 3 of 3
PROPRIETARY. If you have received this transmission in error, please immediately notify the sender by reply email, or by
telephoning the sender at the above number. If you are not the intended addressee, please destroy the original
transmission and its attachments without reading or saving it in any manner and notify the sender of the delivery error by
return e-mail or you may call our office at 516-806-0762. Thank you.

This communication constitutes an electronic communication within the meaning of the Electronic Communications
Privacy Act, 18 U.S.C. 2510, and its disclosure is strictly limited to the recipient intended by the sender of the message,
and receipt by anyone other than the intended recipient does not constitute a loss of the confidential or privileged nature
of the communication. Receipt by anyone other than the intended recipient is not a waiver of any attorney-client or work
product privilege.

This Document is Not “Electronically Signed”: This email is an informal communication that is not meant to be legally
binding upon the sender unless expressly noted to the contrary. Nothing in the accompanying communication is intended
to qualify as an "Electronic Signature" within the meaning of 15 U.S.C. 7001(B)(2).

Fair Debt Collection Practices Act Notice: Pursuant to the Fair Debt Collection Practices Act, you are advised that this
office may be attempting to collect a debt, and any information obtained may be used for that purpose.

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used, and
cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

Origin Note: if this e-mail message contains a forwarded message or is a reply to a prior message, some or all of the
contents of this message or any attachments may not have been produced by this firm. Although this firm attempts to
sweep e-mail and attachments for viruses, it does not guarantee that either are virus-free and accepts no liability for any
damage sustained as a result thereof. This firm accepts no responsibility for any loss or damage from the use of this
message.




                                                              3
